DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 4-7, 12, 15, 18 and 19 are objected to because of the following informalities:

For claim 4, Examiner believes this claim should be amended in the following manner:
The augmented reality system of claim 1, wherein the near-eye display comprises pixels spaced apart to allow the light rays from the real-world environment to pass through the near-eye display at least partially undistorted.

For claim 5, Examiner believes this claim should be amended in the following manner:
The augmented reality system of claim 1, wherein the switchable micro-lens array comprises: 
a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index; and 
a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index of the liquid crystal layer.

For claim 6, Examiner believes this claim should be amended in the following manner:
The augmented reality system of claim 5, wherein the switchable micro-lens array further comprises: 
a second lens array in optical communication with the liquid crystal layer and having a refractive index matched to the second refractive index of the liquid crystal layer.

For claim 7, Examiner believes this claim should be amended in the following manner:
The augmented reality system of claim 6, wherein the first lens array is a convex lens array and the second lens array is a concave lens array.

For claim 12, Examiner believes this claim should be amended in the following manner:
The method of claim 11, wherein [[the]] switching occurs at a rate fast enough that the [[user]] person perceives a combination of the virtual image and the real image.

For claim 15, Examiner believes this claim should be amended in the following manner:
A system for augmented and/or mixed reality, the system comprising: 
a near-eye display; and 
a switchable micro-lens array in optical communication with the near-eye display and configured to switch between a first state in which the switchable micro-lens array is configured to form a virtual image from light emitted by the near-eye display and a second state in which the switchable micro-lens array is configured to transmit light rays from a real-world environment transmitted through the near-eye display, the light rays from the real world environment forming a real image.

For claim 18, Examiner believes this claim should be amended in the following manner:
The system of claim 15, wherein, in the second state, the switchable micro-lens array is configured to transmit the light rays from the real-world environment without changing a focus of the real image.

For claim 19, Examiner believes this claim should be amended in the following manner:
The system of claim 15, wherein the switchable micro-lens array comprises: 
a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index; and 
a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index of the liquid crystal layer.

Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 11, 12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent 11,119,353. Claims 1, 4, 10, 13, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1). Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1) and Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1) and Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1) and Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1).

The following is a claim comparison of claims 1-5 and 10-20 of the instant application and claims 1, 5 and 6 of U.S. Patent 11,119,353.
Application No. 17/404,253
U.S. Patent 11,119,353
1. An augmented reality system comprising: 
a near-eye display; and 
a switchable micro-lens array aligned with the near-eye display, wherein the near-eye display is configured to be modulated in synchronization with modulation of the switchable micro-lens array, 
wherein when an optical power of the switchable micro-lens array is turned on, the switchable micro-lens array alters light rays projected from pixels of the near-eye display allowing a virtual image to be seen by an eye of a user, 
wherein when the optical power of the switchable micro-lens array is turned off, the switchable micro-lens array allows light rays from a real-world environment to pass through the switchable micro-lens array without a change in focus to form a real image as seen by the eye of the user.
1. An augmented reality system comprising: 
a near-eye display; and 
a switchable micro-lens array aligned with the near-eye display, wherein the near-eye display is configured to be modulated in synchronization with modulation of the switchable micro-lens array, 
wherein when an optical power of the switchable micro-lens array is turned on, the switchable micro-lens array alters light rays projected from pixels of the near-eye display allowing a virtual image to be seen by an eye of a user, 
wherein when the optical power of the switchable micro-lens array is turned off, the switchable micro-lens array allows light rays from a real world environment to pass through the switchable micro-lens array to form a real image as seen by the eye of the user, and 
wherein the switchable micro-lens array comprises: a birefringent lens array having an ordinary refractive index, an extraordinary refractive index, and a curved surface; a medium in contact with the curved surface of the birefringent lens array and having a refractive index matched to the ordinary refractive index of the birefringent lens array; and a liquid crystal layer, in optical communication with the birefringent lens array, to transmit ordinarily polarized light in a first state and to convert the ordinarily polarized light to extraordinarily polarized light in a second state.
2. The augmented reality system of claim 1, wherein the near-eye display is a sparse near-eye display.
1
3. The augmented reality system of claim 1, wherein the near-eye display is a see-through near-eye display.
1
4
6
5. The augmented reality system of claim 1, wherein the switchable micro-lens array comprises: a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index; and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index.
1
10
5
11. A method for augmented and/or mixed reality viewing with a near-eye display in optical communication with a micro-lens array, the method comprising: 


emitting light from the near-eye display; and switching the micro-lens array between a first state in which the micro-lens array forms a virtual image perceptible to a person from the light emitted from the near-eye display and a second state in which the micro-lens array transmits light from a real-world environment, the light from the real-world environment forming a real image perceptible to the person.
1. An augmented reality system comprising: a near-eye display; and a switchable micro-lens array aligned with the near-eye display, wherein the near-eye display is configured to be modulated in synchronization with modulation of the switchable micro-lens array, 
wherein when an optical power of the switchable micro-lens array is turned on, the switchable micro-lens array alters light rays projected from pixels of the near-eye display allowing a virtual image to be seen by an eye of a user, wherein when the optical power of the switchable micro-lens array is turned off, the switchable micro-lens array allows light rays from a real world environment to pass through the switchable micro-lens array to form a real image as seen by the eye of the user, and 
wherein the switchable micro-lens array comprises: a birefringent lens array having an ordinary refractive index, an extraordinary refractive index, and a curved surface; a medium in contact with the curved surface of the birefringent lens array and having a refractive index matched to the ordinary refractive index of the birefringent lens array; and a liquid crystal layer, in optical communication with the birefringent lens array, to transmit ordinarily polarized light in a first state and to convert the ordinarily polarized light to extraordinarily polarized light in a second state.
12
5
13. The method of claim 11, wherein, in the second state, the micro-lens array transmits the light from the real-world environment without changing a focus of the real image.
1
14
1
15. A system for augmented and/or mixed reality, the system comprising: 
a near-eye display; and a 
switchable micro-lens array in optical communication with the near-eye display and configured to switch between a first state in which the switchable micro-lens array is configured to form a virtual image from light emitted by near-eye display and a second state in which the switchable micro-lens array is configured to transmit light rays transmitted through the near-eye display, the light rays forming a real image.
1. An augmented reality system comprising: 
a near-eye display; and 
a switchable micro-lens array aligned with the near-eye display, wherein the near-eye display is configured to be modulated in synchronization with modulation of the switchable micro-lens array, wherein when an optical power of the switchable micro-lens array is turned on, the switchable micro-lens array alters light rays projected from pixels of the near-eye display allowing a virtual image to be seen by an eye of a user, wherein when the optical power of the switchable micro-lens array is turned off, the switchable micro-lens array allows light rays from a real world environment to pass through the switchable micro-lens array to form a real image as seen by the eye of the user, and 
wherein the switchable micro-lens array comprises: a birefringent lens array having an ordinary refractive index, an extraordinary refractive index, and a curved surface; a medium in contact with the curved surface of the birefringent lens array and having a refractive index matched to the ordinary refractive index of the birefringent lens array; and a liquid crystal layer, in optical communication with the birefringent lens array, to transmit ordinarily polarized light in a first state and to convert the ordinarily polarized light to extraordinarily polarized light in a second state.
16. The system of claim 15, wherein the near-eye display is a sparse near-eye display.
1
17. The system of claim 15, wherein the near-eye display is a see-through near-eye display.
1
18. The system of claim 15, wherein, in the second state, the switchable micro-lens array is configured to transmit the light from the real-world environment without changing a focus of the real image.
1
19. The system of claim 15, wherein the switchable micro-lens array comprises: a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index; and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index.
1
20
5


Claims 11, 12, 14 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 5 of U.S. Patent 11,119,353. Claims 1, 4, 10, 13, 18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 5 and 6 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). Claim 16 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claim 19 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1). Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1) and Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1) and Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent 11,119,353 in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1) and Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1).

For independent claim 11, claim 1 of U.S. Patent 11,119,353 anticipates and discloses the limitations of claim 11. Therefore, claim 11 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claims 12 and 14, claims 1 and 5 of U.S. Patent 11,119,353 mirror and recite the same limitations of claims 12 and 14 as set forth in the claim chart above. Therefore, claims 12 and 14 are not patentably distinct from claims 1 and 5 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claim 13, claim 1 of U.S. Patent 11,119,353 does not disclose transmitting light from a real-world environment without change a focus of a real image. However, these limitations are well-known in the art as disclosed in Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). It would have been obvious to apply the use of an opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through a display device to form a corresponding real image as seen by an eye of an user without a change in focus to appropriately view the surrounding environment (page 6/par. 70) as taught in Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). Therefore, claim 13 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.

For independent claim 15, claim 1 of U.S. Patent 11,119,353 anticipates and discloses the limitations of claim 15. Therefore, claim 15 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claim 16, claim 1 of U.S. Patent 11,119,353 does not disclose a sparse near-eye display. However, these limitations are well-known in the art as disclosed in Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). It would have been obvious to apply the use of a near-eye display system arranged with pixel sparsity as a sparse near-eye display for appropriately creating a perception of a display having an effective resolution greater than an actual resolution of a display (page 3/par. 23) as taught in Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). Therefore, claim 16 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claim 17, claim 1 of U.S. Patent 11,119,353 does not disclose a see-through near-eye display. However, these limitations are well-known in the art as disclosed in Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). It would have been obvious to apply the use of a near-eye display as a see-through near-eye display to appropriately present augmented reality (page 1/par. 3) as taught in Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Therefore, claim 17 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claim 18, claim 1 of U.S. Patent 11,119,353 does not disclose transmitting light from a real-world environment without change a focus of a real image. However, these limitations are well-known in the art as disclosed in Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). It would have been obvious to apply the use of an opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through a display device to form a corresponding real image as seen by an eye of an user without a change in focus to appropriately view the surrounding environment (page 6/par. 70) as taught in Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). Therefore, claim 18 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claim 19, claim 1 of U.S. Patent 11,119,353 does not disclose a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index. However, these limitations are well-known in the art as disclosed in Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1). It would have been obvious to apply the use of a liquid crystal material as a liquid crystal layer 49 that is switchable between two different refractive index values (Fig. 3; page 1/par. 9 and page 5/par. 106) and a lens array 47 in optical communication with the liquid crystal layer with a refractive index that is the same to match the refractive index of the liquid crystal layer for effectively ensuring output light passes through the liquid crystal layer and the lens array (Fig. 3; page 3/par. 72) as taught in Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1). Therefore, claim 19 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.

For independent claim 1, claim 1 of U.S. Patent 11,119,353 does not disclose allowing light rays from a real-world environment to pass through without change a focus of a real image. However, these limitations are well-known in the art as disclosed in Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). It would have been obvious to apply the use of an opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through a display device to form a corresponding real image as seen by an eye of an user without a change in focus to appropriately view the surrounding environment (page 6/par. 70) as taught in Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1). Therefore, claim 1 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claims 4, 10 and 20, claims 5 and 6 of U.S. Patent 11,119,353 mirror and recite the same limitations of claims 4, 10 and 20 as set forth in the claim chart above. Therefore, claims 4, 10 and 20 are not patentably distinct from claims 5 and 6 of U.S. Patent of U.S. Patent 11,119,353.
For claim 2, claim 1 of U.S. Patent 11,119,353 does not disclose a sparse near-eye display. However, these limitations are well-known in the art as disclosed in Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). It would have been obvious to apply the use of a near-eye display system arranged with pixel sparsity as a sparse near-eye display for appropriately creating a perception of a display having an effective resolution greater than an actual resolution of a display (page 3/par. 23) as taught in Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1). Therefore, claim 2 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For claim 3, claim 1 of U.S. Patent 11,119,353 does not disclose a see-through near-eye display. However, these limitations are well-known in the art as disclosed in Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). It would have been obvious to apply the use of a near-eye display as a see-through near-eye display to appropriately present augmented reality (page 1/par. 3) as taught in Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1). Therefore, claim 3 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.
For dependent claim 5, claim 1 of U.S. Patent 11,119,353 does not disclose a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index. However, these limitations are well-known in the art as disclosed in Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1). It would have been obvious to apply the use of a liquid crystal material as a liquid crystal layer 49 that is switchable between two different refractive index values (Fig. 3; page 1/par. 9 and page 5/par. 106) and a lens array 47 in optical communication with the liquid crystal layer with a refractive index that is the same to match the refractive index of the liquid crystal layer for effectively ensuring output light passes through the liquid crystal layer and the lens array (Fig. 3; page 3/par. 72) as taught in Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1). Therefore, claim 5 is not patentably distinct from claim 1 of U.S. Patent of U.S. Patent 11,119,353.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3, 10-15, 17, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke et al. (U.S. Patent Application Publication 2014/0168034 A1, hereinafter “Luebke”) in view of Geisner et al. (U.S. Patent Application Publication 2012/0206452 A1, hereinafter “Geisner”) and Tatsuno (JP 2006251329 A) (all references made of record of the IDS submitted 1/27/2022).

For claim 1, Luebke discloses an augmented reality system (disclosing a computing system for generating augmented reality for display (Fig. 1; page 2/par. 37 and page 5/par. 67)) comprising: a near-eye display (disclosing a near-eye display 324 (Fig. 5; page 4/par. 61 and page 5/par. 75)); and a switchable micro-lens array aligned with the near-eye display (disclosing an electro-optically switchable microlens array 328 in alignment with the near-eye display (Figs. 1 and 5; page 2/par. 37; and pages 5-6/par. 67 and 75-77)), wherein the near-eye display is configured to be modulated and the switchable micro-lens array is to be modulated (explaining the near-eye display may be modulated (page 4/par. 62) and further explaining the switchable microlens array is similarly modulated (page 5/par. 67)), wherein when an optical power of the switchable micro-lens array is turned on, the switchable micro-lens array alters light rays projected from pixels of the near-eye display allowing a virtual image to be seen by an eye of a user (disclosing the electro-optically switchable micro-lens array is electronically controlled and powered on to align and alter light rays projected from pixels of the near eye display so that a virtual image is recognizable and perceived by an eye of a user (Fig. 5; pages 5-6/par. 67, 74-77 and 80)).
Luebke does not disclose, when optical power is turned off, light rays from a real-world environment are allowed to pass through without a change in focus to form a real image as seen by an eye of a user. 
However, these limitations are well-known in the art as disclosed in Geisner.
Geisner similarly discloses an augmented reality display device system (page 1/par. 3). Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70). Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70). As Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user.
A person having ordinary skill in the art (PHOSITA) before the effective filing date of the claimed invention would find it obvious to modify Luebke with the teachings of Geisner. Geisner is analogous art in dealing with an augmented reality display device system (page 1/par. 3). Geisner discloses its use of a switchable opacity filter is advantageous in selectively blocking natural light from passing through an augmented reality display device to appropriately present real world objects for display as needed. Consequently, a PHOSITA would incorporate the teachings of Geisner into Luebke for selectively blocking natural light from passing through an augmented reality display device to appropriately present real world objects for display as needed. 
Luebke as modified by Geisner does not specifically disclose modulating a display in synchronization with modulation of a micro-lens array. 
However, these limitations are well-known in the art as disclosed in Tatsuno.
Tatsuno similarly discloses an image display device with a liquid crystal panel display of pixels and a micro-lens array (Abstract: an English translation of the Abstract has been appended to copy of the Japanese Publication of Tatsuno as mailed to the Applicant on 1/26/2021 in the file wrapper of the parent Application No. 16/521,527). Tatsuno explains the pixel modulation timing of the liquid crystal panel is synchronized with the refracting power change timing (modulation) of the micro-lens array (Abstract). It follows Luebke and Geisner may be accordingly modified with the teachings of Tatsuno to modulate its near-eye display in synchronization with modulation of its switchable microlens array.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke and Geisner with the teachings of Tatsuno. Tatsuno is analogous art in dealing with an image display device with a liquid crystal panel display of pixels and a micro-lens array (Abstract). Tatsuno discloses its synchronization of modulation is advantageous in reducing light leakage to improve the display of an image (Abstract). Consequently, a PHOSITA would incorporate the teachings of Tatsuno into Luebke and Geisner for reducing light leakage to improve the display of an image. Therefore, claim 1 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 3, depending on claim 1, Luebke as modified by Geisner and Tatsuno discloses wherein the near-eye display is a see-through near-eye display (Luebke discloses its near-eye display may be a see-through near-eye display (page 1/par. 3)).

For claim 10, depending on claim 1, Luebke as modified by Geisner and Tatsuno discloses wherein the near-eye display and the switchable micro-lens array are configured to be switched on and off in synchronization at a rate fast enough that the user perceives a combination of the virtual image and the real image (Luebke explains its near-eye display and its electro-optically switchable micro-lens may be switched and modulated at sufficient speeds to ensure a human eye of the user appropriately detects virtual images superimposed over a real image (page 5/par. 69 and 73; page 6/par. 87; page 7/par. 94 and page 8/par. 107); Luebke discloses the electro-optically switchable micro-lens array is electronically controlled and powered on to align and alter light rays projected from pixels of the near eye display so that a virtual image is recognizable and perceived by an eye of a user (Fig. 5; pages 5-6/par. 67, 74-77 and 80); Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user and to switch its near-eye display and switchable microlens array on and off at sufficient speeds to ensure the human eye of its user appropriately detects virtual images superimposed over its real image; Tatsuno similarly discloses an image display device with a liquid crystal panel display of pixels and a micro-lens array (Abstract: an English translation of the Abstract has been appended to copy of the Japanese Publication of Tatsuno as mailed to the Applicant on 1/26/2021 in the file wrapper of the parent Application No. 16/521,527); Tatsuno explains the pixel modulation timing of the liquid crystal panel is synchronized with the refracting power change timing (modulation) of the micro-lens array (Abstract); and it follows Luebke and Geisner may be accordingly modified with the teachings of Tatsuno to modulate its near-eye display in synchronization with modulation of its switchable microlens array at sufficient speeds to ensure the human eye of its user appropriately detects virtual images superimposed over its real image).

For claim 11, Luebke as modified by Geisner and Tatsuno discloses a method for augmented and/or mixed reality viewing with a near-eye display in optical communication with a micro-lens array (Luebke discloses a computing system and method for generating augmented reality for display (Fig. 1; page 2/par. 37 and page 5/par. 67); Luebke discloses a near-eye display 324 in optical alignment and communication with an electro-optically switchable microlens array 328  (Fig. 5; page 4/par. 61 and page 5/par. 75); Tatsuno similarly discloses an image display device with a liquid crystal panel display of pixels and a micro-lens array (Abstract: an English translation of the Abstract has been appended to copy of the Japanese Publication of Tatsuno as mailed to the Applicant on 1/26/2021 in the file wrapper of the parent Application No. 16/521,527); Tatsuno explains the pixel modulation timing of the liquid crystal panel is synchronized with the refracting power change timing (modulation) of the micro-lens array (Abstract); and it follows Luebke and Geisner may be accordingly modified with the teachings of Tatsuno to modulate its near-eye display in synchronization with modulation of its switchable microlens array to facilitate appropriate optical communication between its near-eye display and switchable microlens array), the method comprising: emitting light from the near-eye display (Luebke discloses pixels arranged on the near-eye display for emitting light (Fig. 5; pages 5-6/par. 67, 74-77 and 80)); and switching the micro-lens array between a first state in which the micro-lens array forms a virtual image perceptible to a person from the light emitted from the near-eye display and a second state in which the micro-lens array transmits light from a real-world environment, the light from the real-world environment forming a real image perceptible to the person (Luebke disclosing the electro-optically switchable micro-lens array is electronically controlled and powered on as a first state to align and alter light rays projected from pixels of the near-eye display so that a virtual image is recognizable and perceived by an eye of a user (Fig. 5; pages 5-6/par. 67, 74-77 and 80); Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array as a second state to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user).

For claim 12, depending on claim 11, Luebke as modified by Geisner and Tatsuno discloses wherein the switching occurs at a rate fast enough that the user perceives a combination of the virtual image and the real image (Luebke explains its electro-optically switchable micro-lens may be switched and modulated at sufficient speeds to ensure a human eye of the user appropriately detects virtual images superimposed over a real image (page 5/par. 69 and 73; page 6/par. 87; page 7/par. 94 and page 8/par. 107); Luebke discloses the electro-optically switchable micro-lens array is electronically controlled and powered on to align and alter light rays projected from pixels of a display so that a virtual image is recognizable and perceived by an eye of a user (Fig. 5; pages 5-6/par. 67, 74-77 and 80); Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user and to switch its near-eye display and switchable microlens array on and off at sufficient speeds to ensure the human eye of its user appropriately detects virtual images superimposed over its real image).

For claim 13, depending on claim 11, Luebke as modified by Geisner and Tatsuno discloses wherein, in the second state, the micro-lens array transmits the light from the real-world environment without changing a focus of the real image (Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array as a second state to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user without changing a focus of the real image).

For claim 14, depending on claim 11, Luebke as modified by Geisner and Tatsuno discloses further comprising: modulating the light emitted from the near-eye display in synchronization with switching the micro-lens array between the first state and the second state (Luebke explains the near-eye display may be modulated (page 4/par. 62) and further explains the switchable microlens array is similarly modulated (page 5/par. 67); Tatsuno similarly discloses an image display device with a liquid crystal panel display of pixels and a micro-lens array (Abstract: an English translation of the Abstract has been appended to copy of the Japanese Publication of Tatsuno as mailed to the Applicant on 1/26/2021 in the file wrapper of the parent Application No. 16/521,527); Tatsuno explains the pixel modulation timing of the liquid crystal panel is synchronized with the refracting power change timing (modulation) of the micro-lens array (Abstract); and it follows Luebke and Geisner may be accordingly modified with the teachings of Tatsuno to modulate the light emitted from its near-eye display in synchronization with modulation and switching of its switchable microlens array between its first state and its second state to facilitate appropriate optical communication between its near-eye display and its micro-lens array). 

For claim 15, Luebke as modified by Geisner and Tatsuno discloses a system for augmented and/or mixed reality (Luebke discloses a computing system for generating augmented reality for display (Fig. 1; page 2/par. 37 and page 5/par. 67)), the system comprising: a near-eye display (Luebke discloses a near-eye display 324 (Fig. 5; page 4/par. 61 and page 5/par. 75)); and a switchable micro-lens array in optical communication with the near-eye display and configured to switch between a first state in which the switchable micro-lens array is configured to form a virtual image from light emitted by near-eye display and a second state in which the switchable micro-lens array is configured to transmit light rays transmitted through the near-eye display, the light rays forming a real image (Luebke discloses a near-eye display 324 in optical alignment and communication with an electro-optically switchable microlens array 328  (Fig. 5; page 4/par. 61 and page 5/par. 75); Tatsuno similarly discloses an image display device with a liquid crystal panel display of pixels and a micro-lens array (Abstract: an English translation of the Abstract has been appended to copy of the Japanese Publication of Tatsuno as mailed to the Applicant on 1/26/2021 in the file wrapper of the parent Application No. 16/521,527); Tatsuno explains the pixel modulation timing of the liquid crystal panel is synchronized with the refracting power change timing (modulation) of the micro-lens array (Abstract); and it follows Luebke and Geisner may be accordingly modified with the teachings of Tatsuno to modulate its near-eye display in synchronization with modulation of its switchable microlens array to facilitate appropriate optical communication between its near-eye display and switchable microlens array; Luebke further discloses the electro-optically switchable micro-lens array is electronically controlled and powered on as a first state to align and alter light rays projected from pixels of the near eye display so that a virtual image is recognizable and perceived by an eye of a user (Fig. 5; pages 5-6/par. 67, 74-77 and 80); Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array as a second state to allow light rays from a real-world object to pass through its near-eye display and switchable microlens array to form a real image as seen by the eye of its user).

For claim 17, depending on claim 15, Luebke as modified by Geisner and Tatsuno discloses wherein the near-eye display is a see-through near-eye display (Luebke discloses its near-eye display may be a see-through near-eye display (page 1/par. 3)).

For claim 18, depending on claim 15, Luebke as modified by Geisner and Tatsuno discloses wherein, in the second state, the switchable micro-lens array is configured to transmit the light from the real-world environment without changing a focus of the real image (Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array as a second state to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user without changing a focus of the real image).

For claim 20, depending on claim 1, Luebke as modified by Geisner and Tatsuno discloses wherein the switchable micro-lens array is configured to be switched on and off at a rate fast enough that the user perceives a combination of the virtual image and the real image (Luebke explains its electro-optically switchable micro-lens may be switched and modulated at sufficient speeds to ensure a human eye of the user appropriately detects virtual images superimposed over a real image (page 5/par. 69 and 73; page 6/par. 87; page 7/par. 94 and page 8/par. 107); Luebke discloses the electro-optically switchable micro-lens array is electronically controlled and powered on to align and alter light rays projected from pixels of the near eye display so that a virtual image is recognizable and perceived by an eye of a user (Fig. 5; pages 5-6/par. 67, 74-77 and 80); Geisner similarly discloses an augmented reality display device system (page 1/par. 3); Geisner discloses its system includes an opacity filter to selectively block natural light from passing through the display device to an eye of a user (Fig. 2B; page 6/par. 70); Geisner explains the opacity filter is electrically controlled and may be turned off so light rays from a real-world object from a real-world environment are allowed to pass through the display device to form a corresponding real image as seen by the eye of the user without a change in focus (page 6/par. 70); as Luebke discloses its microlens array is electro-optically switchable to configure the opacity of its microlens array and filters a virtual object and image for display as an opacity filter (pages 5-6/par. 67, 74 and 80), it follows Luebke may be accordingly modified with the teachings of Geisner to turn off the optical power of its switchable microlens array to allow light rays from a real-world object to pass through its switchable microlens array to form a real image as seen by the eye of its user and to switch its near-eye display and switchable microlens array on and off at sufficient speeds to ensure the human eye of its user appropriately detects virtual images superimposed over its real image).

Claims 2 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Geisner and Tatsuno further in view of Perreault et al. (U.S. Patent Application Publication 2017/0270637 A1, hereinafter “Perreault”).

For claim 2, depending on claim 1, Luebke as modified by Geisner and Tatsuno does not disclose a near-eye display is a spare near-eye display.
However, these limitations are well-known in the art as disclosed in Perreault.
Perreault similarly discloses a system and method for presenting augmented reality with near-eye display devices (page 1/par. 2). Perreault explains that pixels of a near-eye display system may be arranged with a pixel sparsity to implement a sparse near-eye display (page 3/par. 23). It follows Luebke, Geisner and Tatsuno may be accordingly modified with the teachings of Perreault to implement its near-eye display as a sparse near-eye display.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Geisner and Tatsuno with the teachings of Perreault. Perreault is analogous art in dealing with a system and method for presenting augmented reality with near-eye display devices (page 1/par. 2). Perreault discloses its use of pixel sparsity is advantageous in appropriately creating a perception of a display having an effective resolution greater than an actual resolution of a display (page 3/par. 23). Consequently, a PHOSITA would incorporate the teachings of Perreault into Luebke, Geisner and Tatsuno for appropriately creating a perception of a display having an effective resolution greater than an actual resolution of a display. Therefore, claim 2 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 16, depending on claim 15,  Luebke as modified by Geisner, Tatsuno and Perreault discloses wherein the near-eye display is a sparse near-eye display (Perreault similarly discloses a system and method for presenting augmented reality with near-eye display devices (page 1/par. 2); Perreault explains that pixels of a near-eye display system may be arranged with a pixel sparsity to implement a sparse near-eye display (page 3/par. 23); and it follows Luebke, Geisner and Tatsuno may be accordingly modified with the teachings of Perreault to implement its near-eye display as a sparse near-eye display).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Geisner and Tatsuno further in view of Xie (U.S. Patent Application Publication 2019/0057957 A1) (made of record of the IDS submitted 1/27/2022).

For claim 4, depending on claim 1, Luebke as modified by Geisner and Tatsuno does not disclose pixels of a near-eye display are spaced to allow light to pass through the near-eye display at least partially undistorted. 
However, these limitations are well-known in the art as disclosed in Xie.
Xie similarly discloses a near eye see-through display for presenting augmented reality (page 1/par. 3). Xie explains pixels of the near eye display and corresponding microlens of a microlens array are spaced by scaling and dithering to minimize diffraction effects so that light rays pass through the near eye display at least partially undistorted (page 3/par. 33 and page 5/par. 61). It follows Luebke, Geisner and Tatsuno may be accordingly modified with the teachings of Xie to space the pixels in its near-eye display to allow the light rays from the real world environment to pass through the near-eye display at least partially undistorted.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Geisner and Tatsuno with the teachings of Xie. Xie is analogous art in dealing with a near eye see-through display for presenting augmented reality (page 1/par. 3). Xie discloses the scaling and dithering of pixels and microlens is advantageous in minimizing diffraction effects to that light rays pass through a near eye display and a microlens array at least partially undistorted (page 3/par. 33 and page 5/par. 61). Consequently, a PHOSITA would incorporate the teachings of Xie into Luebke, Geisner and Tatsuno for minimizing diffraction effects to that light rays pass through a near eye display and a microlens array at least partially undistorted. Therefore, claim 4 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

Claims 5 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luebke in view of Geisner and Tatsuno further in view of Hiddink et al. (U.S. Patent Application Publication 2009/0046143 A1, hereinafter “Hiddink”).

For claim 5, depending on claim 1, Luebke as modified by Geisner and Tatsuno does not disclose a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index; and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index.
However, these limitations are well-known in the art as disclosed in Hiddink.
Hiddink similarly discloses a system and method for displaying images with a switchable display device having a display panel and lens elements (page 1/par. 1-9). Hiddink explains its device includes liquid crystal material as a liquid crystal layer 49 that is switchable between two different refractive index values (Fig. 3; page 1/par. 9 and page 5/par. 106). Hiddink further explains a lens array 47 is in optical communication with the liquid crystal layer with a refractive index that is the same to match the refractive index of the liquid crystal layer (Fig. 3; page 3/par. 72). It follows Luebke, Geisner and Tatsuno may be accordingly modified with the teachings of Hiddink to arrange its switchable micro-lens array to include a liquid crystal layer switchable between two different refractive index values and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to a refractive index of the liquid crystal layer.
A PHOSITA before the effective filing date of the claimed invention would find it obvious to modify Luebke, Geisner and Tatsuno with the teachings of Hiddink. Hiddink is analogous art in dealing with a system and method for displaying images with a switchable display device having a display panel and lens elements (page 1/par. 1-9). Hiddink discloses its use lens array with a refractive index matching a refractive index of a liquid crystal layer is advantageous in effectively ensuring output light passes through the liquid crystal layer and the lens array (page 3/par. 72). Consequently, a PHOSITA would incorporate the teachings of Hiddink into Luebke, Geisner and Tatsuno for minimizing diffraction effects to that light rays pass through a near eye display and a microlens array at least partially undistorted. Therefore, claim 5 is rendered obvious to a PHOSITA before the effective filing date of the claimed invention.

For claim 19, depending on claim 15, Luebke as modified by Geisner, Tatsuno and Hiddink discloses wherein the switchable micro-lens array comprises: a liquid crystal layer switchable between a first refractive index and a second refractive index different than the first refractive index; and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to the first refractive index (Hiddink similarly discloses a system and method for displaying images with a switchable display device having a display panel and lens elements (page 1/par. 1-9); Hiddink explains its device includes liquid crystal material as a liquid crystal layer 49 that is switchable between two different refractive index values (Fig. 3; page 1/par. 9 and page 5/par. 106); Hiddink further explains a lens array 47 is in optical communication with the liquid crystal layer with a refractive index that is the same to match the refractive index of the liquid crystal layer (Fig. 3; page 3/par. 72); and it follows Luebke, Geisner and Tatsuno may be accordingly modified with the teachings of Hiddink to arrange its switchable micro-lens array to include a liquid crystal layer switchable between two different refractive index values and a first lens array in optical communication with the liquid crystal layer and having a refractive index matched to a refractive index of the liquid crystal layer).

Allowable Subject Matter
Claims 6-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and to address any claim objections discussed above in the Detailed Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES TSENG whose telephone number is (571)270-3857. The examiner can normally be reached 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on (571) 272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHARLES TSENG/           Primary Examiner, Art Unit 2613